Citation Nr: 1117620	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected chondromalacia, left patella with lateral collateral ligament instability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The May 2008 rating decision continued a 10 percent disability rating for the Veteran's service-connected chondromalacia, left patella with lateral collateral ligament instability, effective from September 20, 1985.  During the course of the appeal, in a February 2011 rating decision, the Veteran's left knee disability was granted an increased rating to 20 percent disabling, effective from February 13, 2008.

The Board notes that the above issue was remanded by the Board in January 2011 for further evidentiary development.  Unfortunately, as will be further explained below, there is additional development that needs to be done.  As such, the issue must be remanded once again.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is warranted in this case.  At his February 2011 VA examination the Veteran reported that he is currently in receipt of temporary Social Security Disability Insurance as of January 2010, due to, in part, the aforementioned left knee disability.  However, no SSA records have been associated with the claims file.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that when VA is on notice that there are Social Security Administration (SSA) records, it must obtain and consider them. See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Therefore, the medical records from SSA pertaining to any original award of disability benefits and any continuing award of benefits must be requested and associated with the claims file before a decision can be issued on his claim.

The Board finds no evidence that the RO has attempted to obtain the Veteran's SSA records.  Because the evidence of record is clear as to the relevancy of the SSA records with regard to the current issue on appeal, the SSA records must be requested per VA's duty to assist.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the Social Security Administration (SSA) and request a copy of their decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Then, the Veteran's claim should be readjudicated.  If any benefit on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



